Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 20, 1974, convicting him of attempted possession of weapons, etc., as a felony, upon a plea of guilty, and imposing sentence. This appeal brings up for review a determination of the same court, which, after a hearing, denied defendant’s motion to suppress physical evidence. Judgment reversed, on the law, motion granted, and indictment dismissed. The findings of fact are affirmed. A revolver was discovered during the course of a vehicle check which was prompted merely by caprice or curiosity and, as such, violated defendant’s Fourth Amendment protection against unreasonable searches and seizures (see People v Ingle, 36 NY2d 413). Since the stop was constitutionally impermissible, all evidence thereby seized should have been suppressed. With commendable candor, the District Attorney agrees that the above disposition must be *742made. Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.